Title: To Benjamin Franklin from [David Hartley], 2 May 1777
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
London May 2. 1777.
We have striven, to the utmost of our limited powers, for reconciliation between Great Britain and America. If that is become impossible, let us, at least, not relax our endeavours to obtain peace. Upon what ground wou’d it be possible to establish peace? By your letter to Lord Howe, which has been lately published here, as well as from all other accounts, and from the nature of things; The Admission of American Independance seems an absolutely necessary preliminary. You know my principles well enough not to be ignorant, that such a ground work wou’d be perfectly consonant to them. I never have wished even for reconciliation, upon any of the terms formerly proposed, of compromise, which might seem to leave the question of legislation undetermined, but with a view to avoid the decision of that question in blood; leaving even the pretensions to die away of themselves by lapse of time, just as parental authority does in private life. The thought of conquest, has always seemed to me to be folly in the extreme; and the lust of dominion, I have ever held to be a vice in any nation, of the deepest die. I fear, that no interposition of private persons can now put a stop to the fatal progress of things, but if it were possible to declare a suspension of arms, and to admit the Independance of America, might not the two countries be reclaimed to peace, and the greatest part of the advantages mutually subsisting as they did not many months ago, still rescued from ruin? Convinced as I am of your sincere desire to restore peace, as it was formerly to prevent the rupture, I shou’d be happy to concur to that blessed end. I send you a letter that was intended for you a year ago or more. I don’t know whether any duplicate has reached you. It has been returned. I send it now only as a testimony that I have always wished to restore harmony, and to prevent this fatal war. I write in a great hurry, for an occasion of sending this to you, of which I have but a few minutes notice. I am Dear Sir with the greatest regard very affectionately yours
G B.
 
Notation: G. B. May 2. 1777.
